Name: 2009/19/EC: Commission Decision of 9Ã January 2009 amending Decision 2008/655/EC as regards the approval of the emergency vaccination plans against bluetongue of certain Member States and fixing the level of the CommunityÃ¢ s financial contribution for 2007 and 2008 (notified under document number C(2008) 8966)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  health;  EU finance;  agricultural policy;  means of agricultural production
 Date Published: 2009-01-13

 13.1.2009 EN Official Journal of the European Union L 8/31 COMMISSION DECISION of 9 January 2009 amending Decision 2008/655/EC as regards the approval of the emergency vaccination plans against bluetongue of certain Member States and fixing the level of the Communitys financial contribution for 2007 and 2008 (notified under document number C(2008) 8966) (Only the French, Dutch, Czech, Danish, German, Spanish, Italian, Portuguese and Swedish texts are authentic) (2009/19/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 9(2) thereof, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (2), and in particular Article 3(3), (4) and the second indent of (5) thereof, Whereas: (1) Commission Decision 2008/655/EC of 24 July 2008 approving the emergency vaccination plans against bluetongue of certain Member States and fixing the level of the Communitys financial contribution for 2007 and 2008 (3) approved the vaccination plans of Belgium, Czech Republic, Denmark, Germany, Spain, France, Italy, Luxembourg, the Netherlands and Portugal and established the maximum amount of the Community financial contribution. (2) In the second semester of 2008 outbreaks of bluetongue have occurred in several Member States. In particular bluetongue serotype 8 occurred for the first time in Austria and Sweden. New outbreaks of bluetongue serotype 8 were identified in Denmark and Spain. In addition, bluetongue serotype 1 further spread in France, Spain and Portugal. (3) As the outbreaks in Austria and Sweden occurred after publication of Decision 2008/655/EC, these two Member States submitted their vaccination plans too late to meet the deadline set in Article 4(2) of that Decision. Therefore provisions related to the intermediate reports, including those relating to the reduction of the contribution from the Community should not apply to those Member States. (4) The Member States concerned have informed the Commission and the other Member States of the occurrence of the disease. Those Member States have presented their new or amended plans for emergency vaccination indicating the approximate number of vaccine doses to be used in 2007 and 2008 and the estimated costs of carrying out those vaccinations. The Commission has assessed the new plans submitted by Austria and Sweden and the amended plans submitted by Denmark, Spain, France, the Netherlands and Portugal from both the veterinary and the financial point of view and the plans were found to comply with relevant Community veterinary legislation. The vaccination of animals against bluetongue in the Member States concerned should therefore be approved in accordance with Article 9(2) of Directive 2000/75/EC. (5) The eligibility of expenditure is currently restricted to costs paid in the period 1 November 2007 to 31 December 2008. However, the emergency vaccination plans run until the end of 2008. Therefore, the operative event of carrying out vaccination should determine the eligibility of expenditure. Measures with an operative event falling within the above mentioned period are eligible for co-financing. (6) Decision 2008/655/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/655/EC is amended as follows: 1. in Article 1, the first subparagraph is replaced by following: The vaccination plans, composed of technical and financial provisions, submitted by Belgium, the Czech Republic, Denmark, Germany, Spain, France, Italy, Luxembourg, the Netherlands, Austria, Portugal and Sweden are hereby approved for the period from 1 November 2007 to 31 December 2008.; 2. in Article 2(1), the first subparagraph is replaced by following: In the context of the emergency measures taken to combat bluetongue in 2007 and 2008 Belgium, the Czech Republic, Denmark, Germany, Spain, France, Italy, Luxembourg, the Netherlands, Austria, Portugal and Sweden shall be entitled to a specific contribution from the Community for the bluetongue emergency vaccination plans referred to in Article 1 amounting to:; 3. in Article 4(1), the letter (d) is replaced by the following: (d) a final financial report, in computerized form in accordance with the Annex, on the costs incurred by the Member State during the period 1 November 2007 to 31 December 2008 and paid before the submission of the report;; 4. in Article 4(1), the following subparagraph is added: However, paragraph 1(a) and (b) and paragraph 2 shall not apply to the plans submitted by Austria and Sweden. Article 2 Addressees This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of Netherlands, the Republic of Austria, the Portuguese Republic and the Kingdom of Sweden. Done at Brussels, 9 January 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 224, 18.8.1990, p. 19. (3) OJ L 214, 9.8.2008, p. 66.